DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 16 November 2020.  Claim 1, 9 and 16 have been amended.  Claims 2, 10 and 17 were previously cancelled.  Claims 1, 3-9, 11-16 and 18 remain pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2020 has been entered.
 
Examiner’s Note:  Jennifer L. Norton is the new examiner of record for the instant application. 



Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 21 October 2020, with respect to objected claims 1, 9 and 16 have been fully considered and are persuasive in light of the claim amendments filed on 21 October 2020.  The objections of 1, 9 and 16 have been withdrawn. 

Applicant’s arguments, see Remarks, pg. 7, filed 21 October 2020, with respect to rejected claims 1, 3-9, 11-16 and 18 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the claim amendments filed on 21 October 2020.  The rejections of claims 1, 3-9, 11-16 and 18 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 7-8, filed 21 October 2020, with respect to rejected claims 1, 3-9, 11-16 and 18 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendment to the Specification filed on 21 October 2020.  The rejections of claims 1, 3-9, 11-16 and 18 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 8-12, filed 21 October 2020, with respect to rejected claims 1, 3-9, 11-16 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 3-9, 11-16 and 18 have been withdrawn. 

Claims 1, 3, 4, 7, 9, 11, 13, 15, 16 and 18 stand objected to, claims 1, 3-9, 11-16 and 18 stand rejected under 35 U.S.C. 112(b) and claims 11 and 18 stand rejected under 35 U.S.C. 112(d) as set forth below.

Specification
The abstract of the disclosure is objected because:
Line 1 contains the grammatical error, “An electronics …”.  Suggested claim language: “Electronics …”

Line 2 contains the grammatical error, “The electronics includes …”.  Suggested claim language: “The electronics include …”.

Line 6 contains the grammatical error, “The electronics also includes …”.  Suggested claim language: “The electronics also include …”.

Line 8 contains the grammatical error, “The electronics additionally includes …”.  Suggested claim language: “The electronics additionally include …”. 
Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

The disclosure is objected to because of the following informalities: 
The Specification is replete with grammatical errors with use of the word “electronics” (e.g. pg. 2, “An electronics” (line 26) and pg. 3, “The electronics comprises” (lines 26-27)).  
Appropriate correction is required.
Claim Objections
Claims 1, 3, 4, 7, 9, 11, 13, 15, 16 and 18 are objected to because of the following informalities:  
Claim 1, lines 3, 11 and 14 recite the abbreviation “DC”.  There is no reference to the definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.

Claim 1, line 3 recites the abbreviation “AC”.  There is no reference to the definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.

Claim 3, line 2 recites the abbreviation “AC”.  There is no reference to the definition of the abbreviation in the claim or parent claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.

Claim 4, line 4 recites the abbreviation “AC”.  There is no reference to the definition of the abbreviation in the claim or parent claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.

Claim 7, line 2 recites the abbreviation “VDC”.  There is no reference to the definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.

Claim 9, lines 10 and 13 recite the abbreviation “DC”.  There is no reference to the definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.
 Claim 11, line 3 recites the abbreviation “AC”.  There is no reference to the definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.

Claim 13, line 1, recites the abbreviation “DC”.  There is no reference to the definition of the abbreviation in the claim or parent claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.

Claim 15, line 2 recites the abbreviation “AC”.  There is no reference to the definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.

Claim 16, lines 8, 17 and 20 recite the abbreviation “DC”.  There is no reference to the definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.

Claim 16, line 9 recites the abbreviation “AC”.  There is no reference to the definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.

Claim 18, line 3 recites the abbreviation “AC”.  There is no reference to the definition of the abbreviation in the claim or parent claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 11-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the DC component" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims 11-15, dependent from claim 9, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 9.

Claims 1 (line 9), 9 (line 8) and 16 (line 15) recite the limitation of “generating a feedback error from a first summation.”  The claim language is unclear as to what constitutes “a first summation” (i.e. the claim fails to recite what values are added together to generate a feedback error); hence, the claim language is indefinite.

Claims 3-8, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claims 11-15, dependent from claim 9, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 9.

Claim 18, dependent from claim 16, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 16.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of “generating the flow rate signal using the constant reference signal, the feedback error, and the flow signal.” in claim 11 (lines 4-5) fails to further limit the limitation of “generating the flow rate signal using the constant reference signal and the estimated DC component of the flow signal.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of “generate the flow rate signal using the constant reference signal, the feedback error, and the flow signal.” in claim 18 (lines 4-5) fails to further limit the limitation of “generating the flow rate signal using the constant reference signal and the estimated DC component of the flow signal;” in parent claim 16 (lines 19-20).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to flow control systems/methods and noise control systems. 

U.S. Patent Publication No. 2004/0016230 A1 discloses a method for attenuating noise in a hydraulic circuit having a pump in fluid communication with a hydraulic actuator by a conduit.

U.S. Patent Publication No. 2012/0020807 A1 discloses a method for attenuating hydraulic pump flow pulses.


U.S. Patent Publication No. 2018/0231989 A1 discloses electronics with cascaded adaptive filters for attenuating noise in a feedback path of a flow controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117